Exhibit 10.6
NATIONAL CREDIT REPORT.COM, LLC
7700 Congress Avenue, Suite 3113, Boca Raton, Florida 33487
December 5, 2008
Mark Kane
16240 Mira Vista Lane
Delray Beach, Florida 33446
Re: Employment Offer
Dear Mr. Kane,
On behalf of National Credit Report.Com, LLC (the “Company”), I would like to
extend to you a position with the Company. The terms of your employment are
summarized herein.
Your employment with the Company in its Boca Raton, Florida, office as Vice
President of Marketing, reporting to the Chief Executive Officer of IFTH
Acquisition Corp. (“IFTH”), commenced effective as of November 1, 2008. Your
starting base salary will be $120,000.00 on an annualized basis (“Salary”), paid
according to the Company’s standard payroll practices. You will also participate
in an incentive compensation plan attached hereto as “Exhibit A” (the “Incentive
Plan”).
The Company will provide you with an automobile allowance of $800 per month;
however, you will be responsible for premiums for insurance for the automobile
and occupants, and will pay all maintenance and operating costs (including fuel
costs) appropriate to maintain the automobile.
You will have the right to participate in the health insurance, dental insurance
and other employee benefits, including paid vacation days, which are regularly
offered by the Company pursuant to applicable plan documents and subject to the
same terms, conditions and limitations applicable to similarly situated
employees. Such benefits will be fully paid for by the Company in 2009.
Subject to the approval of the Compensation Committee of the Board of Directors
of IFTH, you will be granted options to purchase 150,000 shares of common stock
of IFTH commensurate with your position with the Company pursuant to the terms
and conditions of the IFTH 2001 Flexible Stock Plan and will enter into a
separate Stock Option Award Agreement, in the form substantially attached hereto
as “Exhibit B,” in connection therewith. These shares will vest over a three
(3) year period of continuous employment with the Company on the following
basis: 50,000 of the total shares shall vest on the day of grant, 33,333 will
vest on the first anniversary of your date of employment, 33,333 will vest on
the second anniversary date of your employment and 33,334 will vest on the third
anniversary date of your employment.

 

1



--------------------------------------------------------------------------------



 



You recognize and acknowledge that you will have access to certain confidential
information of the Company, IFTH and of entities with whom the Company does
business, and that such information constitutes valuable, special and unique
property of the Company, IFTH and such other entities. For a period of three
(3) years immediately following the termination of your employment, you agree
not to disclose or use any confidential information, including without
limitation, information concerning the financial condition, research and
development activities, technologies, product designs and/or specifications,
“know-how,” prices, customers, prospects, methods of doing business, marketing
and promotional activities, or any information or knowledge with respect to
confidential information or trade secrets of the Company or IFTH. The provisions
of this paragraph shall survive the termination of this letter agreement,
regardless of the circumstances or reasons for such termination, and inure to
the benefit of the Company, IFTH and their affiliates.
You acknowledge that all original works of authorship that are created,
conceived, developed or reduced to practice by you during your employment with
the Company that directly relate to the present or anticipated business
activities of the Company (whether or not during normal working hours, on the
premises of the Company or using the Company’s equipment or Confidential
Information), including, without limitation, any designs, forms, formulas,
materials, products, deliverables, work product, developmental or experimental
work, computer software programs (including, without limitation, images, text,
source code, object code, html code and scripts), databases and other original
works, and any upgrades, modifications or enhancements to the foregoing and any
related patents, patent applications, copyrights, copyright applications and
domain names (collectively referred to herein as the “Work Product”), are and
shall remain the sole and exclusive property of the Company, and all right,
title and interest therein shall vest in the Company and shall be deemed a “work
made for hire”, as that term is defined in the United States Copyright Act.
Unless otherwise agreed to in writing by the Company, nothing in this letter or
any other agreement or in the course of dealing between you and the Company
shall be construed to grant to you any ownership right, title or interest in or
license to any of the Work Product. To the extent that title to any of such Work
Product may not, by operation of law, vest in the Company, or any of such Work
Product may not be considered to be “work made for hire”, all right, title and
interest therein are hereby irrevocably assigned to the Company without
limitation. All Work Product shall belong exclusively to the Company with the
Company having the right to obtain and to hold in its own name copyright, patent
and trademark registrations or such other protection as may be appropriate to
the subject matter, and any extensions and renewals thereof.
Your employment is at-will; that is, either the Company or you may terminate the
employment relationship at any time, for any reason, with or without notice.
Nothing in this letter is to be construed as modifying the at-will nature of
your employment relationship. You further understand and agree that no manager
or representative of the Company has any authority to enter into any agreement
contrary to the foregoing, except that the President or Chief Executive Officer
of the Company may make such an agreement in writing.
In the event the Company terminates its employment relationship with you without
Cause (as defined below), Salary earned and compensation earned under the
Incentive Plan shall be paid through the effective date of termination. “Cause”
occurs when you (i) commit or participate in any injurious act of fraud or
dishonesty against the Company; (ii) commit or participate in an injurious act
or omission, wantonly, willfully, recklessly or in a manner which is grossly
negligent, against the Company; (iii) are convicted of a felony in any
jurisdiction or are unable to provide services hereunder as a result of your
violation of any law, regulation and/or rule; (iv) engage in any conduct of
unlawful harassment against any Company employee; or (v) use narcotics, liquor
or illicit drugs that has a detrimental effect on the performance of your
employment responsibilities, as determined in the sole discretion of the
Company.

 

2



--------------------------------------------------------------------------------



 



This letter sets forth our entire agreement and understanding with respect to
the terms of your employment with the Company and supersedes any prior
agreement, proposal, negotiation or discussion relating thereto. No amendment or
modification to the terms of this letter shall be effective unless in writing
and signed by the parties hereto.
Please indicate your acceptance of this offer by signing below. We look forward
to you joining our team.

            Sincerely,
      /s/ William J. Caragol                William J. Caragol      President   
 

AGREED AND ACCEPTED BY:

     
/s/ Mark Kane
 
Mark Kane
  Date: 12/5/2008        

 

3